UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2015 Date of reporting period:	March 31, 2015 Item 1. Schedule of Investments: Putnam VT Growth and Income Fund The fund's portfolio 3/31/15 (Unaudited) COMMON STOCKS (95.8%) (a) Shares Value Aerospace and defense (6.7%) Airbus Group NV (France) 90,468 $5,878,652 Bombardier, Inc. Class B (Canada) 1,147,953 2,265,905 Embraer SA ADR (Brazil) (S) 50,100 1,540,575 General Dynamics Corp. 61,300 8,320,249 Honeywell International, Inc. 141,100 14,718,141 L-3 Communications Holdings, Inc. 86,300 10,855,677 Northrop Grumman Corp. 102,300 16,466,208 Raytheon Co. 80,000 8,740,000 Rockwell Collins, Inc. 28,300 2,732,365 United Technologies Corp. 85,200 9,985,440 Airlines (1.1%) American Airlines Group, Inc. 103,600 5,468,008 Delta Air Lines, Inc. 98,700 4,437,552 Japan Airlines Co., Ltd. (Japan) (UR) 128,500 4,005,224 Auto components (0.3%) Dana Holding Corp. (S) 82,100 1,737,236 Johnson Controls, Inc. 58,400 2,945,696 Automobiles (0.6%) Ford Motor Co. 156,500 2,525,910 General Motors Co. 141,000 5,287,500 Banks (9.5%) Bank of America Corp. 1,064,945 16,389,504 Citigroup, Inc. 535,650 27,596,688 Fifth Third Bancorp 133,200 2,510,820 JPMorgan Chase & Co. 508,086 30,779,850 KeyCorp 352,900 4,997,064 Regions Financial Corp. 527,200 4,982,040 SVB Financial Group (NON) 17,700 2,248,608 Wells Fargo & Co. 496,020 26,983,488 Beverages (1.1%) Coca-Cola Co. (The) 58,400 2,368,120 Coca-Cola Enterprises, Inc. 85,400 3,774,680 Dr. Pepper Snapple Group, Inc. 18,000 1,412,640 PepsiCo, Inc. 63,800 6,100,556 Biotechnology (0.2%) Gilead Sciences, Inc. (NON) 21,400 2,099,982 Building products (0.5%) Fortune Brands Home & Security, Inc. 123,100 5,844,788 Capital markets (4.1%) Carlyle Group LP (The) 87,298 2,365,776 Charles Schwab Corp. (The) 274,800 8,364,912 E*Trade Financial Corp. (NON) 82,100 2,344,366 Goldman Sachs Group, Inc. (The) 52,169 9,806,207 KKR & Co. LP 248,698 5,672,801 Morgan Stanley 355,864 12,700,786 State Street Corp. 121,600 8,941,248 Chemicals (3.0%) Axiall Corp. 53,900 2,530,066 CF Industries Holdings, Inc. 15,400 4,368,672 Dow Chemical Co. (The) 202,300 9,706,354 E.I. du Pont de Nemours & Co. 57,100 4,080,937 Huntsman Corp. 231,400 5,130,138 Linde AG (Germany) 15,359 3,131,227 Monsanto Co. 51,200 5,762,048 Symrise AG (Germany) 27,139 1,716,570 Commercial services and supplies (0.9%) ADT Corp. (The) (S) 66,987 2,781,300 Tyco International PLC 201,475 8,675,514 Communications equipment (0.7%) Cisco Systems, Inc. 315,800 8,692,395 Consumer finance (0.6%) Capital One Financial Corp. 88,972 7,012,773 Containers and packaging (0.8%) MeadWestvaco Corp. 54,200 2,702,954 Packaging Corp. of America 82,600 6,458,494 Diversified consumer services (0.1%) ITT Educational Services, Inc. (NON) (S) 135,783 921,967 Diversified financial services (0.3%) CBOE Holdings, Inc. 36,600 2,101,023 CME Group, Inc. 18,400 1,742,664 Diversified telecommunication services (1.2%) AT&T, Inc. (S) 120,600 3,937,590 Verizon Communications, Inc. 214,972 10,454,088 Electric utilities (1.7%) American Electric Power Co., Inc. 49,700 2,795,625 Edison International 70,700 4,416,629 Exelon Corp. 288,300 9,689,763 NextEra Energy, Inc. 36,000 3,745,800 Electrical equipment (0.5%) Eaton Corp PLC 81,900 5,564,286 Electronic equipment, instruments, and components (0.3%) Corning, Inc. 164,600 3,733,128 Energy equipment and services (1.5%) Aker Solutions ASA 144A (Norway) (NON) 115,558 599,181 Baker Hughes, Inc. 50,100 3,185,358 Ezion Holdings, Ltd. (Singapore) (S) 1,597,640 1,249,634 Halliburton Co. 158,300 6,946,204 Oil States International, Inc. (NON) 32,700 1,300,479 Schlumberger, Ltd. 54,389 4,538,218 Food and staples retail (2.2%) CVS Health Corp. 205,700 21,230,297 Wal-Mart Stores, Inc. 68,400 5,625,900 Food products (1.7%) Hershey Co. (The) 58,400 5,893,144 Kraft Foods Group, Inc. 60,100 5,235,612 Mead Johnson Nutrition Co. 36,700 3,689,451 Mondelez International, Inc. Class A 166,800 6,019,812 Health-care equipment and supplies (3.1%) Abbott Laboratories 73,900 3,423,787 Baxter International, Inc. 127,400 8,726,900 Boston Scientific Corp. (NON) 190,100 3,374,275 C.R. Bard, Inc. 18,600 3,112,710 Medtronic PLC 190,724 14,874,565 Zimmer Holdings, Inc. 36,400 4,277,728 Health-care providers and services (1.4%) Cardinal Health, Inc. 28,200 2,545,614 Cigna Corp. 43,200 5,591,808 HCA Holdings, Inc. (NON) 52,500 3,949,575 UnitedHealth Group, Inc. 38,500 4,554,165 Hotels, restaurants, and leisure (1.0%) Hilton Worldwide Holdings, Inc. (NON) 225,700 6,685,234 Intrawest Resorts Holdings, Inc. (NON) 78,317 682,924 Penn National Gaming, Inc. (NON) (S) 199,242 3,120,130 Vail Resorts, Inc. 18,400 1,902,928 Household durables (0.7%) PulteGroup, Inc. 204,700 4,550,481 Whirlpool Corp. 18,000 3,637,080 Household products (0.6%) Energizer Holdings, Inc. 28,100 3,879,205 Kimberly-Clark Corp. 28,700 3,074,057 Independent power and renewable electricity producers (1.9%) Calpine Corp. (NON) 467,633 10,694,767 NRG Energy, Inc. 478,900 12,063,491 Industrial conglomerates (2.2%) General Electric Co. 677,870 16,817,955 Siemens AG (Germany) 88,447 9,575,680 Insurance (5.0%) ACE, Ltd. 28,500 3,177,465 Allstate Corp. (The) 43,900 3,124,363 American International Group, Inc. 288,600 15,812,394 Assured Guaranty, Ltd. 191,067 5,042,258 Chubb Corp. (The) 19,117 1,932,729 Everest Re Group, Ltd. 12,300 2,140,200 Genworth Financial, Inc. Class A (NON) 371,200 2,713,472 Hartford Financial Services Group, Inc. (The) 275,800 11,533,956 MetLife, Inc. 137,913 6,971,502 Prudential Financial, Inc. 35,100 2,818,881 Prudential PLC (United Kingdom) 215,970 5,347,462 Internet and catalog retail (0.1%) FabFurnish GmbH (acquired 8/02/13, cost $13) (Private) (Brazil) (F) (RES) (NON) 10 8 Global Fashion Holding SA (acquired 8/2/13, cost $636,303) (Private) (Brazil) (F) (RES) (NON) 15,020 335,503 New Bigfoot Other Assets GmbH (acquired 8/2/13, cost $13) (Private) (Brazil) (F) (RES) (NON) 10 8 New Middle East Other Assets GmbH (acquired 8/2/13, cost $5) (Private) (Brazil) (F) (RES) (NON) 4 3 Zalando SE (Germany) (NON) 48,217 1,205,959 Internet software and services (1.0%) AOL, Inc. (NON) 37,900 1,501,219 Google, Inc. Class C (NON) 15,174 8,315,352 Yahoo!, Inc. (NON) 56,500 2,510,578 IT Services (0.4%) Computer Sciences Corp. 38,500 2,513,280 Fidelity National Information Services, Inc. 33,000 2,245,980 Media (3.0%) CBS Corp. Class B (non-voting shares) 43,300 2,625,279 Comcast Corp. Class A (S) 170,100 9,605,547 DISH Network Corp. Class A (NON) 82,600 5,786,956 Liberty Global PLC Ser. C (United Kingdom) (NON) 192,500 9,588,425 Time Warner, Inc. 98,600 8,325,784 Metals and mining (0.8%) Barrick Gold Corp. (Canada) 148,500 1,627,560 BHP Billiton, Ltd. (Australia) 103,573 2,412,155 Freeport-McMoRan, Inc. (Indonesia) 198,152 3,754,980 Goldcorp, Inc. (Canada) 37,000 670,440 Newmont Mining Corp. 48,900 1,061,619 Multi-utilities (0.7%) Ameren Corp. 65,900 2,780,980 CMS Energy Corp. 59,400 2,073,654 PG&E Corp. 72,300 3,836,961 Multiline retail (0.3%) Macy's, Inc. 53,900 3,498,649 Oil, gas, and consumable fuels (10.4%) Anadarko Petroleum Corp. 107,600 8,910,356 Cabot Oil & Gas Corp. 193,000 5,699,290 California Resources Corp. (NON) 52,414 398,871 Chevron Corp. 100,900 10,592,482 CONSOL Energy, Inc. 129,000 3,597,810 EnCana Corp. (Canada) 199,536 2,227,657 Energen Corp. 32,500 2,145,000 EOG Resources, Inc. 32,700 2,998,263 EP Energy Corp. Class A (NON) (S) 277,700 2,910,296 Exxon Mobil Corp. 226,818 19,279,530 Gaztransport Et Technigaz SA (France) 30,074 1,774,659 Gulfport Energy Corp. (NON) 104,800 4,811,368 Marathon Oil Corp. 258,600 6,752,046 MPLX LP 31,600 2,315,016 Noble Energy, Inc. 38,100 1,863,090 Nordic American Tankers, Ltd. (Norway) (S) 190,900 2,273,619 Occidental Petroleum Corp. 49,586 3,619,778 Peabody Energy Corp. (S) 234,400 1,153,248 QEP Resources, Inc. 290,000 6,046,500 Royal Dutch Shell PLC ADR (United Kingdom) 208,458 12,434,520 Scorpio Tankers, Inc. 424,300 3,996,906 Southwestern Energy Co. (NON) (S) 147,900 3,429,801 Suncor Energy, Inc. (Canada) 158,815 4,640,751 Total SA ADR (France) (S) 139,100 6,907,706 Whiting Petroleum Corp. (NON) 173,456 5,359,790 Paper and forest products (0.4%) Boise Cascade Co. (NON) 43,800 1,640,748 Louisiana-Pacific Corp. (NON) (S) 215,300 3,554,603 Personal products (0.9%) Avon Products, Inc. 420,363 3,358,700 Coty, Inc. Class A (NON) (S) 317,481 7,705,264 Pharmaceuticals (10.6%) AbbVie, Inc. 57,500 3,366,050 Actavis PLC (NON) 36,800 10,952,416 AstraZeneca PLC ADR (United Kingdom) 183,800 12,577,434 Bristol-Myers Squibb Co. 164,300 10,597,350 Eli Lilly & Co. 147,300 10,701,345 Johnson & Johnson 167,400 16,840,440 Merck & Co., Inc. 342,225 19,671,093 Mylan NV (NON) 29,300 1,738,955 Pfizer, Inc. 636,354 22,138,756 Sanofi ADR (France) 111,500 5,512,560 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 111,200 6,927,760 Zoetis, Inc. 178,502 8,262,858 Real estate investment trusts (REITs) (0.8%) Altisource Residential Corp. 107,927 2,251,357 American Tower Corp. 37,900 3,568,285 Equity Lifestyle Properties, Inc. 70,100 3,851,995 Semiconductors and semiconductor equipment (2.6%) Applied Materials, Inc. 80,500 1,816,080 Avago Technologies, Ltd. 19,500 2,476,110 Broadcom Corp. Class A 71,800 3,108,581 Canadian Solar, Inc. (Canada) (NON) 61,400 2,050,146 Fairchild Semiconductor International, Inc. (NON) 121,500 2,208,870 Intel Corp. 386,200 12,076,474 Lam Research Corp. 50,063 3,516,175 Micron Technology, Inc. (NON) 146,300 3,969,119 Software (2.0%) Microsoft Corp. 222,500 9,045,738 Oracle Corp. 279,600 12,064,740 TiVo, Inc. (NON) 290,000 3,076,900 Specialty retail (1.6%) Bed Bath & Beyond, Inc. (NON) 38,800 2,978,870 Gap, Inc. (The) 115,900 5,021,947 Home Depot, Inc. (The) 34,900 3,964,989 Michaels Cos., Inc. (The) (NON) 114,800 3,106,488 Tiffany & Co. 14,300 1,258,543 Tile Shop Holdings, Inc. (NON) 261,900 3,171,609 Technology hardware, storage, and peripherals (2.7%) Apple, Inc. 103,400 12,866,062 Hewlett-Packard Co. 178,810 5,571,720 NetApp, Inc. 53,900 1,911,294 QLogic Corp. (NON) 212,100 3,126,354 Samsung Electronics Co., Ltd. (South Korea) 3,457 4,481,318 SanDisk Corp. 37,400 2,379,388 Western Digital Corp. 27,300 2,484,573 Textiles, apparel, and luxury goods (0.2%) Michael Kors Holdings, Ltd. (NON) 34,100 2,242,075 Thrifts and mortgage finance (0.6%) Radian Group, Inc. 460,387 7,729,898 Tobacco (0.5%) Philip Morris International, Inc. 75,300 5,672,349 Wireless telecommunication services (0.7%) Vodafone Group PLC ADR (United Kingdom) 268,010 8,758,563 Total common stocks (cost $889,041,245) CONVERTIBLE PREFERRED STOCKS (0.2%) (a) Shares Value Actavis PLC Ser. A, $5.50 cv. pfd. (NON) 2,708 $2,740,496 Total convertible preferred stocks (cost $2,708,000) SHORT-TERM INVESTMENTS (6.5%) (a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.22% (d) Shares 37,539,580 $37,539,580 Putnam Short Term Investment Fund 0.09% (AFF) Shares 40,388,023 40,388,023 U.S. Treasury Bills with an effective yield of 0.01%, May 28, 2015 $200,000 199,996 U.S. Treasury Bills with an effective yield of 0.01%, May 21, 2015 (SEGSF) 110,000 109,998 U.S. Treasury Bills with an effective yield of 0.01%, May 14, 2015 (SEGSF) 210,000 209,998 Total short-term investments (cost $78,447,595) TOTAL INVESTMENTS Total investments (cost $970,196,840) (b) FORWARD CURRENCY CONTRACTS at 3/31/15 (aggregate face value $22,754,225) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Credit Suisse International British Pound Sell 6/17/15 $12,801,027 $13,271,701 $470,674 Euro Sell 6/17/15 8,358,407 8,688,353 329,946 JPMorgan Chase Bank N.A. Euro Sell 6/17/15 760,237 794,171 33,934 Total OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 3/31/15 (Unaudited) Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Bank of America N.A. shares 33,023 $— 5/6/15 (3 month USD-LIBOR-BBA plus 0.48%) BofA MLTR GOLD Index $(416,288) Total $— Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2015 through March 31, 2015 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $1,215,786,479. (b) The aggregate identified cost on a tax basis is $980,549,470, resulting in gross unrealized appreciation and depreciation of $304,994,189 and $39,297,096, respectively, or net unrealized appreciation of $265,697,093. (NON) This security is non-income-producing. (RES) This security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $335,522, or less than 0.1% of net assets. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund * $43,117,683 $60,069,564 $62,799,224 $15,298 $40,388,023 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $37,539,580, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $36,251,988. (F) This security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (S) This security is on loan, in part or in entirety, at the close of the reporting period. (UR) At the reporting period end, 7,200 shares owned by the fund were not formally entered on the company's shareholder register, due to local restrictions on foreign ownership. While the fund has full title to these unregistered shares, these shares do not carry voting rights. At the close of the reporting period, the fund maintained liquid assets totaling $421,073 to cover certain derivative contracts and the settlement of certain securities. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value, and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Total return swap contracts: The fund entered into OTC total return swap contracts, which are arrangements to exchange a market-linked return for a periodic payment, both based on a notional principal amount, to gain exposure to a basket of securities. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. For the fund's average notional amount on OTC total return swap contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and, with respect to those amounts which can be sold or repledged, is presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $686,869 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $416,288 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund at period end for these agreements totaled $237,000 and may include amounts related to unsettled agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $95,172,247 $1,205,959 $335,522 Consumer staples 85,039,787 — — Energy 140,333,953 3,623,474 — Financials 250,209,373 5,347,462 — Health care 185,818,126 — — Industrials 125,213,963 19,459,556 — Information technology 113,260,256 4,481,318 — Materials 53,049,613 7,259,952 — Telecommunication services 23,150,241 — — Utilities 52,097,670 — — Total common stocks Convertible preferred stocks 2,740,496 — — Short-term investments 40,388,023 38,059,572 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $834,554 $— Total return swap contracts — (416,288) — Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any, (other than certain transfers involving non-U.S. equity securities as described in the Security valuation note above) did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund's net assets and were not considered a significant portion of the fund's portfolio. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Foreign exchange contracts	$834,554	$— Equity contracts	—	416,288 Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Forward currency contracts (contract amount)$22,200,000 OTC total return swap contracts (notional)$2,000,000 The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Bank of America N.A. Credit Suisse International JPMorgan Chase Bank N.A. Total Assets: OTC Total return swap contracts*# $— $— $— $— Forward currency contracts# — 800,620 33,934 834,554 Total Assets $— $800,620 $33,934 $834,554 Liabilities: OTC Total return swap contracts*# 416,288 — — 416,288 Forward currency contracts# — Total Liabilities $416,288 $— $— $416,288 Total Financial and Derivative Net Assets $(416,288) $800,620 $33,934 $418,266 Total collateral received (pledged)##† $(237,000) $686,869 $— Net amount $(179,288) $113,751 $33,934 * Excludes premiums, if any. † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: May 29, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: May 29, 2015 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: May 29, 2015
